Citation Nr: 1712419	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to January 1971 and April 1971 to December 1983, to include service in the Republic of Vietnam.  The Veteran was awarded an Air Medal and a Bronze Star, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Paul, Minnesota.  

In February 2017 the Board requested a Veterans Health Administration (VHA) opinion in order to answer a medical question pertaining to the cause of the Veteran's death.  The opinion was provided and the claim has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's death certificate listed the immediate cause of death on October 19, 2010 as unknown natural causes.  

2.  The cause of the Veteran's death was related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2016).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).
  
The Veteran's death certificate lists the immediate cause of death as unknown natural causes.  At the time of the Veteran's death he was service connected for bilateral hearing loss, assigned a noncompensable rating, bilateral tinnitus, assigned a 10 percent disability rating, metatarsal subluxation with callous formation of the feet, assigned a 10 percent disability rating, and type II diabetes mellitus on a presumptive basis due to herbicide exposure, assigned a 20 percent disability rating.  As such, the Board considers whether the cause of death was caused by the Veteran's active duty service.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant asserted that the Veteran's death was a result of his military service.  

VA treatment records reflect that prior to death the Veteran was treated for coronary artery disease, congestive heart failure, and type II diabetes mellitus.  

In a March 2016 VA medical opinion a VA examiner opined that the Veteran's service connected conditions could not be said to have caused or contributed to his death without resort to mere speculation.  The examiner reported that the death certificate did not give a specific cause of death, and opined that given the Veteran's sedentary lifestyle and obesity, the likely causes of death were myocardial infarction, pulmonary embolus, stroke, and aspiration among others.  The examiner opined that the Veteran's service connected conditions less likely than not caused debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death.  He opined that the cause of the Veteran's death was unclear but a review of the records did not indicate a condition that would have rendered the Veteran less capable of fending off most causes of sudden death.  The VA examiner further opined that there was no other diagnosis that was at least as likely as not to have contributed to the Veteran's death.

In a March 2017 VHA opinion a medical examiner noted the Veteran's medical history including his history of heart failure and coronary artery disease and opined that the Veteran had ischemic heart disease (IHD) present at least since 2006 as documented in the Veteran's cardiac testing.  The medical examiner reviewed the relevant medical literature and opined that with the Veteran's longstanding history of diabetes, which she considered to be an ischemic heart disease equivalent, that it was likely that the diabetes contributed as a risk factor for IHD and it was at least as likely as not that the diabetes or IHD contributed to or lent assistance to the production of the Veteran's death.

There is conflicting medical evidence pertaining to the question of whether the cause of the Veteran's death is related to service.   In weighing opinions, the Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran's service personnel records reflect active duty service in the Republic of Vietnam and, as such, the Veteran is presumed to have been exposed to herbicide agents during service.  Ischemic heart disease and type II diabetes mellitus are presumptively related to exposure to herbicide agents and the record reflects that the Veteran was treated for both disabilities prior to his death.  38 C.F.R. § 3.309(e).  In light of the March 2016 VA examiner opinion and March 2017 VHA opinion, the Board finds that the competent and credible evidence is at least in equipoise as to whether the Veteran's death was related to his service.  Accordingly, resolving the benefit of the doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


